Title: A Declaration by the Representatives of the United States of America in general Congress assembled, 28 June 1776
From: Continental Congress
To: 


      
       
        ante 28 June 1776
       
      
      When in the Course of human Events it becomes necessary for a People to advance from that Subordination, in which they have hitherto remained and to assume among the Powers of the Earth, the equal and independent Station to which the Laws of Nature and of Natures God entitle them, a decent Respect to the Opinions of Man­  kind requires that they Should declare the Causes, which impell them to the Change.
      We hold these Truths to be self evident; that all Men are created equal and independent; that from that equal Creation they derive Rights inherent and unalienable; among which are the Preservation of Life, and Liberty, and the Pursuit of Happiness; that to Secure these Ends, Governments are instituted among Men, deriving their just Powers from the Consent of the governed; that whenever, any form of Government, Shall become destructive of these Ends, it is the Right of the People to alter, or to abolish it, and to institute new Government, laying its Foundation on such Principles, and organizing its Powers in Such Form, as to them Shall Seem most likely to effect their Safety and Happiness. Prudence indeed will dictate that Governments long established Should not be changed for light and transient Causes: and accordingly all Experience hath Shewn, that Mankind are more disposed to Suffer, while Evils are Sufferable, than to right themselves, by abolishing the Forms to which they are accustomed. But when a long Train of Abuses and Usurpations, begun at a distinguish’d Period, and pursuing invariably, the Same Object, evinces a Design to reduce them under absolute Power, it is their Right, it is their Duty, to throw off Such Government, and to provide new Guards for their future Security. Such has been the patient Sufferance of these Colonies; and Such is now the Necessity, which constrains them to expunge their former Systems of Government. The History of his present Majesty, is a History, of unremitting Injuries and Usurpations, among which no one Fact Stands Single or Solitary to contradict the Uniform Tenor of the rest, all of which have in direct Object, the Establishment of an absolute Tyranny over these States. To prove this, let Facts be Submitted to a candid World, for the Truth of which We pledge a Faith, as yet unsullied by Falshood. He has refused his Assent to Laws, the most wholesome and necessary for the public Good.
      He has forbidden his Governors to pass Laws of immediate and pressing Importance, unless suspended in their Operation, till his Assent Should be obtained; and when So suspended he has neglected utterly to attend to them.
      He has refused to pass other Laws for the Accommodation of large Districts of People, unless those People would relinquish the Right of Representation in the Legislature, a Right inestimable to them, and formidable to Tyrants only.
      He has dissolved Representative Houses, repeatedly, and continually, for opposing with manly Firmness his Invasions, on the Rights of the People.
      He has refused, for a long Space of Time after Such Dissolutions, to cause others to be elected, whereby the legislative Powers, incapable of Annihilation, have returned to the People at large for their Exercise, the State remaining in the mean Time, exposed to all the Dangers of Invasion, from without, and Convulsions within—
      He has endeavoured to prevent the Population of these States; for that purpose obstructing the Laws for naturalization of foreigners; refusing to pass others to encourage their Migrations hither; and raising the Conditions of new Appropriations of Lands.
      He has Suffered the Administration of Justice totally to cease in some of these Colonies, refusing his Assent to Laws for establishing judiciary Powers.
      He has made our Judges dependent on his Will alone, for the Tenure of their Offices, and amount of their Salaries:
      He has created a Multitude of new Offices by a Self-assumed Power, and sent hither swarms of Officers to harrass our People and eat out their Substance.
      He has kept among us, in Times of Peace, Standing Armies and Ships of War.
      He has affected to render the military, independent of, and Superiour to, the Civil Power:
      He has combined with others to subject Us to a Jurisdiction foreign to our Constitution and unacknowledged by our Laws; giving his Assent to their pretended Act of Legislation; for quartering large Bodies of armed Troops among Us; for protecting them by a Mock Tryal from Punishment for any Murders they should commit on the Inhabitants of these States; for cutting off our Trade with all Parts of the World; for imposing Taxes on us without our Consent; for depriving us of the Benefits of Trial by Jury; for transporting us beyond Seas to be tried for pretended Offences: for taking away our Charters, and altering fundamentally the Forms of our Governments; for suspending our own Legislatures and declaring themselves invested with Power to legislate for US in all Cases Whatsoever.
      He has abdicated Government here, withdrawing his Governors, and declaring us, out of his Allegiance and Protection.
      He has plundered our Seas, ravaged our Coasts, burnt our Towns, and destroyed the Lives of our People.
      He is at this Time transporting large Armies of foreign Mercenaries to compleat the Works of death, Desolation, and Tyranny, already begun with Circumstances of Cruelty and Perfidy unworthy the Head of a civilized Nation.
      He has endeavoured to bring on the Inhabitants of our Frontiers, the merciless Indian Savages, whose known Rule of Warfare is an undistinguished Destruction of all Ages, Sexes, and Conditions of Existence.
      He has incited treasonable Insurrections of our Fellow Citizens, with the Allurement of Forfeiture and Confiscation of our Property.
      He has waged cruel War against human Nature itself, violating its most Sacred Rights of Life and Liberty in the Persons of a distant People who never offended him, captivating and carrying them into Slavery in another Hemisphere, or to incur miserable Death, in their Transportation thither. This piratical Warfare, the opprobrium of infidel Powers, is the Warfare of the Christian King of Great Britain, determined to
      He has prostituted his Negative for Suppressing every legislative Attempt to prohibit or to restrain an execrable Commerce, determined to keep open a Markett where Men Should be bought and Sold, and that this Assemblage of Horrors might Want no Fact of distinguished Die
      He is now exciting those very People to rise in Arms among US, and to purchase that Liberty of which he has deprived them, by murdering the People upon whom he also obtruded them: thus paying off, former Crimes committed against the Liberties of one People, with Crimes which he urges them to commit against the Lives of another.
      In every Stage of these Oppressions we have petitioned for redress, in the most humble Terms; our repeated Petitions have been answered by repeated Injury. A Prince, whose Character is thus marked by every Act which may define a Tyrant, is unfit to be the Ruler of a People who mean to be free. Future Ages will Scarce believe, that the Hardiness of one Man, adventured, within the Short Compass of twelve years only, on So many Acts of Tyranny, without a Mask, over a People, fostered and fixed in the Principles of Liberty.
      Nor have we been wanting in Attentions to our British Brethren. We have warned them from Time to Time of attempts of their Legislature, to extend a Jurisdiction over these our States. We have reminded them of the Circumstances of our Emigration and Settlement here, no one of which could warrant So Strange a Pretension. That these were effected at the Expence of our own Blood and Treasure, unassisted by the Wealth or the Strength of Great Britain: that in constituting indeed, our Several Forms of Government, We had adopted one common King, thereby laying a Foundation for perpetual League and Amity with them: but that Submission to their Parliament, was no Part of our Constitution, nor ever in Idea, if History may be credited: and We appealed to their Native Justice and Magnanimity, as well as to the Ties of our common Kindred to disavow these Usurpations, which were likely to interrupt our Correspondence and Connection. They too have been deaf to the Voice of Justice and of Consanguinity, and when Occasions have been given them by the regular Course of their Laws of removing from their Councils, the Disturbers of our Harmony, they have by their free Election, reestablished them in Power. At this very Time too, they are permitting their Chief Magistrate to send over not only Soldiers of our common Blood, but Scotch and foreign Mercenaries, to invade and deluge Us in Blood. These Facts have given the last Stab to agonizing Affection, and manly Spirit bids us to renounce forever these unfeeling Brethren. We must endeavour to forget our former Love for them, and to hold them, as we hold the rest of Mankind Enemies in War, in Peace Friends. We might have been a free and a great People together; but a Communication of Grandeur and of Freedom it seems is below their Dignity. Be it So, Since they will have it: The Road to Happiness and to Glory is open to Us too; We will climb it, apart from them, and acquiesce in the Necessity which denounces our eternal Seperation!
      We therefore the Representatives of the united States of America in General Congress assembled, do, in the Name, and by the Authority of the good People of these States, reject and renounce all Allegiance and subjection to the Kings of Great Britain, and all others, who may hereafter claim by, through, or under them; We utterly dissolve and break off all political Connection which may have heretofore Subsisted between Us and the People or Parliament of Great Britain, and finally We do assert and declare these Colonies to be free and independent States, and that as free and independent States they shall hereafter have Power to levy War, conclude Peace, contract Alliances, establish Commerce, and to do all other Acts and Things which independent States may of Right do. And for the Support of this Declaration, We mutually pledge to each other our Lives, our Fortunes, and our Sacred Honour.
     